Citation Nr: 1438532	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-19 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969 and from June 1973 to August 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

When this case was before the Board in December 2013, it was remanded for additional development.   

The record before the Board consists of an electronic record known as the Veterans Benefits Management System (VBMS).


FINDING OF FACT

In June 2014, prior to the promulgation of a decision in the appeal, the 
Veteran informed VA in writing that he wanted to withdraw his appeal for entitlement to service connection for bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b).

In June 2014, the Veteran and his representative submitted a written statement indicating that the Veteran wished to withdraw his appeal for entitlement to service connection for bilateral hearing loss disability.  As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss disability is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


